Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 12, 2015

                                           No. 04-14-00863-CR

                                      IN RE Justin Emar MOORE

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

       On January 7, 2015, relator filed a motion for rehearing. The panel has considered the
motion and it is DENIED.


           It is so ORDERED on January 12th, 2015.                                PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2010CR4143, styled The State of Texas v. Justin Emar Moore, pending in
the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.